     Case 1:20-cr-00093-NONE-SKO Document 68 Filed 07/08/20 Page 1 of 1

1    Emily Takao, SBN 267939
     Law Office of Emily Takao
2    2014 Tulare Street, Suite 300
     Fresno, California 93721
3    Telephone (559) 441-0114
     Facsimile (559) 441-0890
4    e.takao@yahoo.com

5
     Attorney for Defendant JOSE AVALOS-CASTRO
6

7

8

9
                                  UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11

12
      United States of America,                 No. 1:20-CR-00093-NONE
13
                            Plaintiff,          ORDER SEALING EXHIBIT
14                                              1 OF DEFENDANT JOSE AVALOS-CASTRO’S
            v.                                  MOTION FOR BAIL REVIEW
15
      JOSE AVALOS-CASTRO,
16
                            Defendant.
17

18
           Pursuant to Local Rule 141(b), and the Request to Seal filed on behalf of defendant,
19

20   Jose Avalos-Castro, IT IS HEREBY ORDERED that Exhibit 1 of Mr. Avalos-Castro’s Motion

21   for Bail Review be SEALED until further order of the Court.

22
     IT IS SO ORDERED.
23

24       Dated:   July 8, 2020                          /s/ Barbara   A. McAuliffe        _
                                                  UNITED STATES MAGISTRATE JUDGE
25

26
27

28
